               Case 6:20-mj-00227-MK        Document 1      Filed 09/03/20    Page 1 of 3

    -                                                                                               December 3, 2012

                                 UNITED STATES DISTRICT COURT                                ~
                                           FOR THE
                               SOUTHERN DISTRICT OF CALIFORNIA                  2Ul2 DEC II              PH~:   32
                   Petition for Warrant or Summons for Offender Under Sue~t:~~i9J;lL                i.

                                                                               :;OUTlE.;;N :",' .
                                                                                                                 (;J-,­
Name of Offender: Francisco Diaz-Chavez (Spanish)                          Dkt~o.: 10CJ:~:Q1132."':OOJ,.H'c".

Reg. No.: 18857-298
Name of Sentencing Judicial Officer: The Honorable Marilyn L. Huff, U.S. District Judge
Original Offense: 31 U.S.C. §§ 5316 and 5332(a), Bulk Cash Smuggling, a Class D felony.

Date of Sentence: July 12, 2010

Sentence: 8 months custody; 3 year(s) supervised release. (Special Conditions Search; no firearms;          if deported
not reenter the United States. Supervision waived upon deportation.)

Type of Supervision: Supervised Release                   Date Supervision Commenced: October 29,2010

Asst. U.S. Atty.: Shireen Becker                   Defense Counsel:      Michael R. McDonnell
                                                                         (Retained)
                                                                         562-694-3827
Prior Violation History: None.

                                       PETITIONING THE COURT

TO ISSUE A NO-BAIL BENCH WARRANT
                   Case 6:20-mj-00227-MK        Document 1       Filed 09/03/20     Page 2 of 3

  PROS 12C(d)
• (11/96)
 Defendant: Francisco Diaz-Chavez
 Docket No.: 1OCRO I 139-001-H                                                                              Page 2


 The probation officer believes that the offender has violated the following condition(s) of supervision:

 CONDITION(S)                                      ALLEGATION(S) OF NON-COMPLIANCE

 (Mandatory Condition)
 Not commit another federal, state, or              1. On October 18, 2012, Mr. Diaz-Chavez was in the
 local crime. (nvlJ                                    United States subsequent to deportation, in violation of 8
                                                       U.S.C. § 1326, as evidenced by Los Angeles County,
                                                       California, booking records, Booking No. 3338297.

 Grounds for Revocation: As to allegation 1, the U.S. Probation Office received an FBI Flash notice which
 indicated that, after a comparison of finger prints, Mr. Diaz-Chavez had been arrested on October 18, 2012, by
 Redondo Beach, California, Police Officers for possession of controlled substance for sale.

 Officers at the Redondo Beach Police Department verbally confirmed the arrest. They indicated that a police
 report was not generated for the offense. However, they provided booking documents from Los Angeles
 County Jail which confirmed he was booked into custody on the date listed above. Officers at the jail reported
 the offender had been released to the custody of Immigration and Customs Enforcement (ICE) on October 19,
 2012.

 An ICE deportation officer confirmed that Mr. Diaz-Chavez had been deported from Calexico, California, to
 Mexico on November 10, 2010. He could find no record that the offender had applied for or had received
 permission from the Attorney General of the United States or the Secretary of the Department of Homeland
 Security, to lawfully enter the United States subsequent to removal. Records also confirmed the offender had
 been removed to Mexico again on October 19, 2012.

 U.S. Probation Officer Recommendation: If found in violation, that supervised release be revoked and the
 offender be sentenced to 8 months custody, consecutive to any sentence he may be serving, pursuant to USSG
 §7B 1.3(1), p.s.. (An Expanded Violation Worksheet, 12CW(d), has been attached for the Court's review.)

  I declare under penalty of perjury that the
  foregoing is true and correct.

  Executed on: December 5, 2012

  Respectfully submitted:                                     Reviewed and approved:
  DAVIDJ. SULTZBAUGH
  CHIEF PROBATION OFFICER

   by
          Jo
          U.   robation Officer                               Supervising U.S. Probation Officer
          6 -409-5108
                  Case 6:20-mj-00227-MK   Document 1   Filed 09/03/20   Page 3 of 3

  PROB 12C(d)
• (11/96)
 Defendant: Francisco Diaz-Chavez
 Docket No.: lOCROl139-001-H                                                          Page 3

 THE COURT ORDERS:


 L          A NO-BAIL BENCH WARRANT BE ISSUED BASED UPON A FINDING OF PROBABLE CAUSE
            TO BRING THE OFFENDER BEFORE THE COURT TO SHOW CAUSE WHY SUPERVISED
            RELEASE SHOULD NOT BE REVOKED FOR THE ALLEGED VIOLATIONS.

            Ofua ____________________________________________________________
